DAVIDSON, Judge.
This is a case of robbery by assault; the punishment, five years in the penitentiary.
The sole question presented for review is the sufficiency of the evidence to support the conviction.
*809Carreon, the injured party, testified that about two o’clock in the morning, as he was walking down a street in the city of El Paso, he was jointly attacked and assaulted by two men and there was taken from off his person a billfold containing some Mexican currency.
We note that Carreon testified: “Yes, sir, this defendant is one of the men that jumped on me and took my billfold.”
We are unable to conclude, especially in view of the statement just quoted, that the facts are insufficient to support the verdict.
The judgment is affirmed.
HAWKINS, P. J., absent.
Opinion approved by the Court